                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                        Case No.13-cr-00076-BLF-3 (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE DETENTION PENDING
                                                 v.                                          REVOCATION HEARING
                                  10

                                  11        QUOC CHI TRAN,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On July 10, 2019, the United States moved for detention of defendant Quoc Chi Tran

                                  14   pending a revocation hearing on charges that Mr. Tran violated the terms of his supervised release,

                                  15   and Mr. Tran moved for release. Dkt. No. 408. The Court conducted a hearing. Mr. Tran was

                                  16   present in custody at the hearing and represented by counsel. For the reasons set forth below, the

                                  17   Court finds that detention is warranted.

                                  18   I.      BACKGROUND
                                  19           On September 23, 2015, jury found Mr. Tran guilty of conspiracy to conduct a gambling

                                  20   business in violation of 18 U.S.C. §§ 371 & 1955(a). Dkt. No. 228. On December 14, 2015, the

                                  21   Court sentenced Mr. Tran to a term of imprisonment of 36 months followed by a term of

                                  22   supervised release of 36 months, subject to a number of conditions. Dkt. Nos. 283, 287.

                                  23           On July 3, 2019, Probation Officer Elizabeth Hernandez-Robles petitioned the Court for a

                                  24   no bail arrest warrant based on charges that Mr. Tran had violated certain conditions of his

                                  25   supervised release, including (1) the condition that he not commit any federal, state or local crime;

                                  26   (2) the condition requiring him to notify his probation officer within 72 hours of being arrested;

                                  27   (3) the condition that he truthfully report certain information, including his residence, on a

                                  28   monthly basis; (4) the condition that he notify his probation officer at least ten days before
                                   1   changing residence; and (5) the condition that he refraining from using a controlled substance.

                                   2   Dkt. No. 406.

                                   3          According to the petition, Mr. Tran was arrested on June 21, 2019 by the Milpitas Police

                                   4   Department for violation of California Health and Safety Code § 11550(a) for being under the

                                   5   influence of a controlled substance. He was arrested at an apartment in Milpitas, California, after

                                   6   another resident in the same complex reported smoke coming from the apartment. At the time of

                                   7   his arrest, the police officer observed that Mr. Tran had a fast pulse, dilated pupils, no visible

                                   8   reaction to light, and other indicia of being under the influence of methamphetamine. The officer

                                   9   also observed smoke coming from a pan on top of a stove in the apartment and a number of items

                                  10   which, the United States contends, are items used in making methamphetamine. Id. Mr. Tran

                                  11   reported to the officer that he was the tenant of the apartment. During his supervised release, Mr.

                                  12   Tran has provided the Probation Office with a different address for his residence, and did not
Northern District of California
 United States District Court




                                  13   advise his Probation Officer that he had changed addresses. Id.

                                  14          The Court issued a no bail arrest warrant for Mr. Tran’s arrest on July 3, 2019. The Court

                                  15   is informed that at the time of his arrest, Mr. Tran had approximately one month remaining in his

                                  16   term of supervised release.

                                  17   II.    LEGAL STANDARDS
                                  18          As Mr. Tran is serving a term of supervised release following conviction, the law requires

                                  19   that Mr. Tran be detained pending a revocation hearing, unless the Court finds by clear and

                                  20   convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

                                  21   or the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). Mr. Tran bears the

                                  22   burden of demonstrating that he is not likely to flee or pose a danger to any other person or to the

                                  23   community. Fed. R. Crim. P. 46(d); see United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).

                                  24   III.   DISCUSSION
                                  25          In support of his motion for release, Mr. Tran argues that he is neither a flight risk nor a

                                  26   danger to the community.1 He emphasizes that he was arrested on a misdemeanor charge of being

                                  27

                                  28
                                       1
                                        Mr. Tran’s motion was made orally at the hearing. The Court gave Mr. Tran the opportunity to
                                       set a detention/bail hearing for a later date, but he declined.
                                                                                           2
                                   1   under the influence, and that the Court should consider the relatively minor nature of that offense

                                   2   and the “technical” nature of the other violations charged in the petition in evaluating whether he

                                   3   poses a danger to others or a risk of flight. Mr. Tran proffers that he is currently employed doing

                                   4   construction work and that he has a place to live—i.e. the residence address he has provided to the

                                   5   Probation Office. Mr. Tran did not proffer a bond amount, co-signer, surety or custodian, but

                                   6   rather proposes that he continue under the terms of his supervised release.

                                   7          The United States opposes Mr. Tran’s release pending his revocation hearing on grounds

                                   8   that he poses a risk to the safety of others and a risk of flight. The government characterizes Mr.

                                   9   Tran’s alleged violations as serious violations that are not merely technical but demonstrate a

                                  10   disregard for the Court’s supervised release order. In particular, the government observes that

                                  11   when Mr. Tran was arrested in Milpitas he appeared to be in the process of cooking

                                  12   methamphetamine, conduct that is not only illegal but poses a danger to the community.
Northern District of California
 United States District Court




                                  13          At the hearing, Officer Hernandez-Robles advised that the Probation Office recommends

                                  14   detention.

                                  15          Having considered the record, including the presentations of counsel at the hearing, the

                                  16   Court concludes that Mr. Tran has not shown by clear and convincing evidence that his release

                                  17   under the existing conditions of supervised release will reasonably assure the safety of others and

                                  18   the community and his appearance for court proceedings as required. Mr. Tran is charged with

                                  19   violating multiple existing conditions of his supervised release, including the requirement that he

                                  20   not commit another crime. Count 1 of the petition describes conduct that endangers the safety of

                                  21   others. Mr. Tran has not shown by clear and convincing evidence that he will not engage in this

                                  22   conduct pending his revocation hearing. Moreover, the other counts of the petition charge

                                  23   violations that are not de minimis or technical, but, if true, reflect conduct that interferes with the

                                  24   Probation Office’s ability to supervise Mr. Tran while he is released.

                                  25          While the Court expects that a combination of conditions could be set that would

                                  26   reasonably assure Mr. Tran’s appearance, Mr. Tran has made no proffer regarding any such

                                  27   conditions. More importantly, the Court concludes that Mr. Tran has not demonstrated by clear

                                  28   and convincing evidence that he is not likely to pose a danger to the safety of other persons and
                                                                                           3
                                   1   the community pending his revocation hearing, and the Court is not persuaded that any conditions

                                   2   or combinations of conditions of release could be set to reasonably assure the safety of other

                                   3   persons and the community.

                                   4   IV.    CONCLUSION
                                   5          Defendant Quoc Chi Tran is committed to the custody of the Attorney General or his

                                   6   designated representative for confinement in a corrections facility separate, to the extent

                                   7   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                   8   Mr. Tran shall be afforded a reasonable opportunity for private consultation with defense counsel.

                                   9   On order of a court of the United States or on the request of an attorney for the government, the

                                  10   person in charge of the corrections facility shall deliver Mr. Tran to the United States Marshal for

                                  11   the purpose of an appearance in connection with a court proceeding.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 11, 2019

                                  14

                                  15
                                                                                                    VIRGINIA K. DEMARCHI
                                  16                                                                United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
